DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 01 June 2021, which has been entered and made of record.
	
Response to Arguments
Applicant's arguments filed 01 June 2021 have been fully considered but they are not persuasive.
Applicant argues that Göttl does not describe "determining motion of the camera in the physical scene using 6DoF markerless tracking as claimed … Göttl is merely referring to pose estimation that is not based on real world tracking of a physical scene but is instead based on tracking features in 'image targets.' " (Remarks, pg. 7).  The Examiner respectfully disagrees.  "Natural Feature Tracking" is known in the art to mean determining relative positions of a camera and an object in a physical scene.  Natural Feature Tracking is distinguishable from location-based means for determining relative positions (such as GPS) and marker-based means for determining relative positions where a camera captures an encoded marker (such as a QR code).  Fig. 1 of Göttl illustrates Natural Feature Tracking in which an object in a physical scene (an image hanging on the wall) is captured and tracked by a smartphone camera.  Since both the smartphone camera and the image hanging on the wall of Fig. 1 are located within the physical scene and a relative position between the two within the physical scene is continuously updated, Göttl teaches "determining motion of the camera in the physical scene using six degrees of freedom (6DoF) markerless tracking" as claimed.

Applicant argues that the newly-added features of claim 8 "are not taught or suggested in the cited references" (Remarks, pg. 8) but fails to provide any specific rationale or argument as to why those features are not taught by the cited references.  The newly-added limitations are addressed in the rejection below.
Any remaining arguments are considered moot based on the foregoing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Göttl et al. ("Efficient Pose Tracking from Natural Features in Standard Web Browsers," hereinafter "Göttl") in view of Millikin ("A New Crankshaft for V8"), and further in view of Barringer et al. (US 2013/0187947; hereinafter "Barringer").
Regarding claim 1, Göttl discloses A system comprising: one or more processors; logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to perform operations (e.g. "Intel Core i5-6300U (Dual Core with 2,40 Ghz) processor and 8 GB RAM running Windows 10," pg. 3, sec. 4, para. 2) comprising: capturing images of a physical scene with a camera of a device ("the current camera frame," pg. 2, sec. 3, para. 2); determining motion of the camera in the physical scene using six degrees of freedom (6DoF) markerless tracking ("6 DoF pose estimation using natural features," pg. 1, sec. 1, para. 5); overlaying virtual three-dimensional (3D) content onto a depicted physical scene in the images, resulting in augmented reality (AR) images ("Web-based Augmented Reality," abstract; e.g. see Fig. 1; "the computed pose is passed back and utilized in rendering a 3D scene," pg. 3, col. 1, para. 1); rendering the AR images in a browser of the device (e.g. Fig. 1 illustrates the images being rendered in a browser) based at least in part on a web application that is executed in the browser ("we present an efficient implementation of a pose estimation pipeline from natural features that runs at real-time framerates on standard web-browsers on mobile devices," pg. 2, col. 1, para. 5), wherein the web application is based at least in part on a subset of JavaScript transpiled or compiled from source code of another programming language that optimizes performance of generated JavaScript ("Our pipeline utilizes WebAssembly and OpenCV for efficient processing … compile C++ code with OpenCV embeddings to WebAssembly … output code in a subset of Javascript called asm.js," pg. 2, sec. 3.1, para. 1).
Göttl does not disclose performing runtime optimizations to JavaScript frameworks.
In the same art of JavaScript applications, Millikin teaches performing runtime optimizations to JavaScript frameworks ("A runtime profiler which monitors the running system … An optimizing compiler which recompiles and optimizes hot code identified by the runtime profiler," pg. 2, list items #2 and #3).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Millikin to Göttl.  The motivation 
The combination of Göttl and Millikin does not disclose processing image frames in a pipeline, wherein at least one graphics processing unit (GPU) processes the images frames prior to at least one central processing unit (CPU) processing the image frames.
In the same art of graphics processing, Barringer teaches processing image frames in a pipeline, wherein at least one graphics processing unit (GPU) processes the images frames prior to at least one central processing unit (CPU) processing the image frames (see Fig. 2; "steps 44a and 44b may be run at the same time," para. 24; note that step 44a shows the GPU processing frame 2 while step 44b shows the CPU processing frame 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Barringer to the combination of Göttl and Millikin.  The motivation would have been to "minimize latency" (Barringer, para. 21) and for "saving memory bandwidth usage" (Barringer, para. 13).
Regarding claim 2, the combination of Göttl, Millikin, and Barringer renders obvious wherein the subset of JavaScript comprises WebAssembly ("compile C++ code with … to WebAssembly," Göttl, pg. 2, sec. 3.1, para. 1).
Regarding claim 3, the combination of Göttl, Millikin, and Barringer renders obvious wherein the subset of JavaScript is compiled from C++ ("compile C++ code … output code in a subset of Javascript," Göttl, pg. 2, sec. 3.1, para. 1).
Regarding claim 4, the combination of Göttl, Millikin, and Barringer renders obvious processing the images using a computer program executed on a graphics processing unit (e.g. Barringer, Fig. 2); and extracting feature points from the images ("natural feature tracking pipeline," Göttl, abstract).
Regarding claim 6, the combination of Göttl, Millikin, and Barringer renders obvious wherein the least one CPU processes a first image frame that was previously processed by the at least one GPU, and wherein the at least one CPU processes the first image frame and the at least one GPU processes a second image frame simultaneously (see Barringer, Fig. 2; "steps 44a and 44b may be run at the same time," Barringer, para. 24; note that step 44a shows the GPU processing frame 2 while step 44b shows the CPU processing frame 1).
Regarding claim 7, the combination of Göttl, Millikin, and Barringer renders obvious accessing from the device one or more of sensor data, camera image data, and inertial measurements using web frameworks; and rendering the AR images based at least in part on one or more of the sensor data, the camera image data, and the inertial measurements ("The camera is accessed through getUserMedia and writes the image into a HTML5 canvas element," Göttl, pg. 2, sec. 3.1, para. 1).
Regarding claims 10-13, 15, and 16, they are rejected using the same citations and for the same reasons as the rejections of claims 1-4, 6, and 7, respectively.
Regarding claims 19 and 20, they are rejected using the same citations and for the same reasons as the rejections of claims 1 and 2, respectively.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Göttl in view of Millikin, and further in view of Barringer, and further in view of Taheri et al. ("Computer Vision for the Masses: Bringing Computer Vision to the Open Web Platform," hereinafter "Taheri").
Regarding claim 5, the combination of Göttl, Millikin, and Barringer does not disclose performing multithread execution of JavaScript in the browser.
In the same art of web-based augmented reality, Taheri teaches performing multithread execution of JavaScript in the browser ("JavaScript programs use Web workers for parallel processing … OpenCV uses its parallel_for_ framework to implement multithreaded versions of vision functions," pg. 15; "Thanks to JavaScript portability, for the first 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Taheri to the combination of Göttl, Millikin, and Barringer.  The motivation would have been "for a more immersive and perceptual Web with transformational effects" (Taheri, pg. 1).
Regarding claim 14, it is rejected using the same citations and for the same reasons as the rejection of claim 5.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Göttl in view of Millikin, and further in view of Barringer, and further in view of Kutliroff et al. (US 2017/0243352; hereinafter "Kutliroff").
Regarding claim 8, the combination of Göttl, Millikin, and Barringer renders obvious rendering the virtual 3D content using a 3D rendering engine ("rendering a 3D scene with WebGL," Göttl, pg. 3, col. 1, para. 1).
The combination of Göttl, Millikin, and Barringer does not describe performing multithread execution of JavaScript in the browser; determining one or more intrinsic parameters of the camera, wherein the one or more intrinsic parameters comprises at least one or more of a field of view, a principal point, and distortion parameters; and a JavaScript 3D content library.
In the same art of rendering augmented reality images using a browser-based technology, Kutliroff teaches performing multithread execution ("The processors may be multithreaded," para. 73; "implemented to include any number of threads," para. 89) of JavaScript in the browser ("JavaScript or another suitable browser-based technology," para. 85); determining one or more intrinsic parameters of the camera, wherein the one or more intrinsic parameters comprises at least one or more of a field of view, a principal point, and distortion parameters ("the operational parameters of the camera, such as focal length and principal axis," para. 28); and a JavaScript 3D content library ("a catalog of virtual objects," para. 46; "the system can be hosted on a given website and implemented, for example, using JavaScript," para. 85).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kutliroff to the combination of Göttl, Millikin, and Barringer.  The motivation would have been to render the scene "in a more realistic manner" (Kutliroff, para. 24).
Regarding claim 17, the combination of Göttl, Millikin, and Barringer renders obvious rendering the virtual 3D content using a 3D rendering engine ("rendering a 3D scene with WebGL," Göttl, pg. 3, col. 1, para. 1).
The combination of Göttl, Millikin, and Barringer does not describe a JavaScript 3D content library.
In the same art of rendering augmented reality images using a browser-based technology, Kutliroff teaches a JavaScript 3D content library ("a catalog of virtual objects," para. 46; "the system can be hosted on a given website and implemented, for example, using JavaScript," para. 85).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kutliroff to the combination of Göttl, Millikin, and Barringer.  The motivation would have been to render the scene "in a more realistic manner" (Kutliroff, para. 24).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Göttl in view of Millikin, and further in view of Barringer, and further in view of Bradski et al. (US 2015/0178939; hereinafter "Bradski").
Regarding claim 9, the combination of Göttl, Millikin, and Barringer does not disclose obtaining camera data from a device library via the browser; parsing the camera data; and determining one or more intrinsic parameters of the camera, wherein the one or more intrinsic parameters comprises at least one or more of a field of view, a principal point, and distortion parameters.
In the same art of AR technology, Bradski teaches obtaining camera data from a device library; parsing the camera data; and determining one or more intrinsic parameters of the camera, wherein the one or more intrinsic parameters comprises at least one or more of a field of view, a principal point, and distortion parameters ("For a camera module, the standard intrinsics parameters may include the focal length in pixels, the principal point (intersection of the optical axis with the sensor), and distortion parameters (particularly geometry)," para. 325; "Generally all of the calibration will produce parameters or configurations which may be used as inputs to the other functional blocks, as described above. For example, the calibration may produce inputs that relate to where the cameras are relative to a helmet or other head-worn module; what the global reference of the helmet is; what the intrinsic parameters of the cameras," para. 327).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Bradski to the browser-based augmented reality system of the combination of Göttl, Millikin, and Barringer, thereby accessing the camera intrinsic parameters via the browser.  The motivation would have been to improve accuracy and realism of the AR interface by ensuring that the camera is "calibrated intrinsically" (Bradski, para. 325).
Regarding claim 18, it is rejected using the same citations and for the same reasons as the rejection of claim 9.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611